 Case 1:18-cr-00318-ERK Document 63 Filed 02/27/20 Page 1 of 3 PageID #: 453

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SWR/DJ/ABS                                        271 Cadman Plaza East
F. #2015R00610                                    Brooklyn, New York 11201

                                                  February 27, 2020

 By ECF

 The Honorable Edward R. Korman
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn. NY 11201


              Re:    United States v. Yuriy Barayev
                     Criminal Docket No. 18-318 (ERK) (E.D.N.Y.)

Dear Judge Korman:

              The government respectfully submits this motion for a bail modification
hearing due to the defendant’s conviction.

              On June 26, 2018, the defendant was arraigned on an indictment and released
on a $350,000 bond secured by collateral and two financially responsible sureties (DE #7).
As a condition of release, the defendant surrendered his passport to U.S. Pretrial Services.
He was ordered to remain in and not leave New York State. He was also allowed to travel to
Colorado with prior notice to U.S. Pretrial Services.

              As the Court is aware, on February 26, 2020, the defendant was convicted on
one count of health care fraud in violation of Title 18, United States Code, Section 1347 and
seven counts of money laundering in violation of Title 18, United States Code, Section
1956(a)(1)(B)(i).
 Case 1:18-cr-00318-ERK Document 63 Filed 02/27/20 Page 2 of 3 PageID #: 454
Hon. Edward R. Korman
February 27, 2020
Page 2


              The release of a defendant pending sentencing is governed in part by Title 18,
United States Code, Section 3143, which provides that a defendant found guilty and awaiting
imposition of a sentence “be detained, unless the judicial officer finds by clear and
convincing evidence that the person is not likely to flee or pose a danger to the safety of any
other person or the community if released under section 3142(b) or (c).”

                Section 3143 thus reverses the traditional presumption in favor of release on
bond embodied in the Bail Reform Act. As the Second Circuit has noted, “18 U.S.C. §
3143(a)(1) creates a presumption in favor of detention; it places the burden on the defendant
to defeat that presumption; and it requires the defendant to carry that burden by clear and
convincing evidence, not by a mere preponderance. Only if the defendant clears these high
procedural hurdles is he entitled to release pending sentencing.” United States v. Abuhamra,
389 F.3d 309, 320 (2d Cir. 2004).

               The defendant is facing a significant term of imprisonment. The government
preliminarily estimates that the United States Sentencing Guidelines (“U.S.S.G.”) offense
level for the defendant is a level 30, equating to 97 to 121 months. 1

              The evidence presented at trial demonstrated that the health care fraud scheme
perpetrated by the defendant lasted for years and resulted in millions of dollars in proceeds.
The defendant siphoned off hundreds of thousands of dollars from the scheme, some of
which was converted into cash.

               Therefore, the government respectfully requests that the defendant provide a
showing, by clear and convincing evidence, that he is not likely to flee or pose a danger to
the safety of any other person or the community. If the Court were to find that the defendant
meets this burden, the government requests location monitoring and a curfew as directed by




       1
         The estimate is based on a base offense level of 6 under U.S.S.G. § 2B1.1(a), a 18-
level enhancement for loss exceeding $3.5 million under U.S.S.G. § 2B1.1(b)(1)(J), a 2-level
enhancement for loss to a federal health care program under U.S.S.G. § 2B1.1(b)(7), a 2-
level enhancement for a conviction under 18 U.S.C. § 1956 under U.S.S.G. § 2S1.1(b)(2)(B),
and a 2-level enhancement for sophisticated laundering under U.S.S.G. § 2S1.1(b)(3).

                                               2
 Case 1:18-cr-00318-ERK Document 63 Filed 02/27/20 Page 3 of 3 PageID #: 455
Hon. Edward R. Korman
February 27, 2020
Page 3


Pretrial Services to address the change in the defendant’s circumstances and increased
motivation to flee.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    _______/s/__________
                                                  A. Brendan Stewart
                                                  Assistant Chief
                                                  Sarah Wilson Rocha
                                                  Debra Jaroslawicz
                                                  Trial Attorneys
                                                  United States Department of Justice
                                                  (718) 254-6158


cc:    Clerk of the Court (ERK) (by ECF)
       U.S. Pretrial Services Officer Robert Stehle
       Steve Zissou, Esq.
       Sally Butler, Esq.




                                              3
